Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-7-2005

USA v. Paz
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1156




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Paz" (2005). 2005 Decisions. Paper 1387.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1387


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                       Nos. 04-1156, 04-1809




                 UNITED STATES OF AMERICA

                                   v.

                          NICHOLAS PAZ,

                              Appellant




ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
           EASTERN DISTRICT OF PENNSYLVANIA

                   (Dist. Court No. 02-cr-00441-1)
          District Court Judge: Honorable Cynthia M. Rufe

                   (Dist. Court No. 03-cr-00629-1)
         District Court Judge: Honorable James T. Giles, C.J.


                 Submitted pursuant to LAR 34.1(a)
                         January 18, 2005

        Before: ALITO, McKEE, and SMITH, Circuit Judges.

                    (Opinion Filed: April 7, 2005)


                    OPINION OF THE COURT
PER CURIAM:

       Nicholas Paz was convicted in one criminal case for armed robbery and in another

for witness tampering. These two cases were consolidated for purposes of appeal because

Paz’s sentence in the armed robbery case was approximately 13 years longer than it might

have been had he not been convicted in the witness tampering case. For reasons set out in

our opinion and judgment of March 8, 2005, we found Paz’s claims to be without merit

and affirmed the judgments and sentences entered on January 9, 2004, in the armed

robbery case, and March 24, 2004, in the witness tampering case.

       For Paz’s conviction on the charge of conspiracy to commit armed robbery and

other offenses, he was sentenced to a term of imprisonment of 360 months, followed by

the statutorily-mandated term of 84 months for violating 18 U.S.C. § 924(c)(1)(A)(ii).

(The latter statute regards the carrying of a firearm in relation to a crime of violence.) For

Paz’s conviction on the charge of conspiracy to tamper with a witness, he was sentenced

to a concurrent term of incarceration of 41 months, followed by supervised release. That

latter sentence is to be served concurrent to the sentence for the armed robbery.

       Paz moved for panel rehearing and has requested a remand for resentencing in the

armed robbery case pursuant to the Supreme Court’s decision in United States v. Booker,

125 S. Ct. 738 (2005). Having determined that the sentencing issues Paz raises are best

determined by the District Court in the first instance, we granted panel rehearing as to

resentencing, and now vacate the sentence entered in the armed robbery case on January



                                              2
9, 2004, and remand for resentencing in accordance with Booker. We reaffirm, however,

our prior holdings regarding the District Court’s evidentiary rulings, and its rulings on

Paz’s Motion to Suppress, claim of privilege, and Motion to Dismiss the indictment.




                                              3